           Case 1:19-cr-00251-LM Document 19 Filed 02/05/20 Page 1 of 3


                              UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW HAMPSHIRE

UNITED STATES OF AMERICA                              )
                                                      )
               v.                                     )       Criminal No: 19-cr-251-LM
                                                      )
JOHNATHON IRISH,                                      )
     defendant                                        )

           Objection to Defendant’s Motion in Limine to Exclude 404(b) Evidence

       On December 11, 2014, defendant Johnathon Irish was convicted of making a material

false statement to a federal agent in violation of 18 U.S.C. § 1001 and aiding and abetting the

making of a material false statement in connection with the acquisition of a firearm in violation of

18 U.S.C. § 922(a)(6). The defendant signed a plea agreement and stipulated that on or about

February 28, 2013, defendant was being interviewed by law enforcement agents, including a

special agent from the Federal Bureau of Investigation, concerning the whereabouts of multiple

firearms that he owned. The interview was conducted, in part, in furtherance of an ongoing

federal investigation into the defendant’s firearm activities. During the interview, the federal

agent asked the defendant to identify the current location of the defendant’s personal firearms. In

response to the federal agent’s question, the defendant stated that he had sold all of his firearms to

a friend named “Tony.” At the time, the defendant made the statement, he knew that he had not

sold any of those firearms to a friend named “Tony,” and in fact knew instead that the firearm had

been concealed in a place from which he intended to retrieve them at some point in the near

future. The statement was intended to influence the beliefs and investigatory actions of the special

agent to whom it was addressed.

       Several months later, on September 21, 2013, the defendant drove his girlfriend, hereafter

referred to as “S.T.,” to Riley’s Sport Shop, Inc. of 1575 Hooksett Road in Hooksett, New

Hampshire, which is a federally licensed firearms dealer. The defendant identified a firearm that

he wished S.T. to purchase for him – specifically, an assault rifle lower receiver – and upon
           Case 1:19-cr-00251-LM Document 19 Filed 02/05/20 Page 2 of 3


arriving at Riley’s, provided S.T. with the funds to purchase the firearm. While the defendant

waited, S.T. filled out the requisite A.T.F. Form 4473 to purchase a Matrix Aerospace Corp.

model MA-5 assault rifle lower receiver with serial number 5560179. On that Form 4473, S.T.

stated, at the defendant’s request, that she was the actual transferee/buyer of the firearm when, in

fact, the defendant was the actual transferee/buyer of the firearm. While the defendant was not a

prohibited person at the time of the purchase, he had S.T. purchase the firearm for him in order to

avoid the background check, and any potential associated delays in receiving the firearm. At the

conclusion of the transaction, S.T. paid the money provided to her by the defendant, took

possession of the assault rifle lower receiver, and upon exiting Riley’s store, immediately handed

that lower receiver to the defendant, who subsequently incorporated the lower receiver into a

completed assault rifle which he sold approximately two weeks later.

       Out of an abundance of caution, the Government included this in its 404(b) notice, but

noted in that disclosure that the Government does not intend to introduce evidence of the facts

underlying the defendant’s prior convictions in its case-in-chief unless defendant has opened the

door to that evidence. Should the Government believe defendant has opened the door to this

evidence, counsel will ask to approach the bench to discuss it with the Court.

Date: February 5, 2020                        By:      /s/ Anna Krasinski
                                                      Anna Krasinski
                                                      Assistant U.S. Attorney
                                                      Bar No: (WV) 12762
                                                      53 Pleasant Street, 5th Floor
                                                      Concord, NH 03301
                                                      anna.krasinski@usdoj.gov
                                                      (603) 225-1552

                                              By:     /s/ Kasey Weiland
                                                      Kasey Weiland
                                                      Assistant U.S. Attorney
                                                      Bar No. 272495
                                                      53 Pleasant Street, 4th Floor
                                                      Concord, NH 03301
Case 1:19-cr-00251-LM Document 19 Filed 02/05/20 Page 3 of 3


                                (603) 225-1552
                                kasey.weiland2@usdoj.gov
